Exhibit 10.6

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of      , 2007 is made and
entered by and between Brush Engineered Materials Inc., an Ohio corporation (the
“Company”), and      (the “Executive”).

WITNESSETH:

WHEREAS, the Executive is a senior executive of the Company or one or more of
its Subsidiaries and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive;

WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties in respect of a proposed or
actual transaction involving a Change in Control;

WHEREAS, the Company desires to provide additional inducement for the Executive
to continue to remain in the employ of the Company; and

WHEREAS, the Company and the Executive desire for this Severance Agreement to
amend and supersede the Severance Agreement, dated      , 200_, between the
Company and the Executive and any other Severance Agreements entered into prior
to the date hereof;

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Affiliate” means with respect to any Person, any holder of more than 10% of
the outstanding shares or equity interests of such Person or any other Person
which directly or indirectly controls, is controlled by or is under common
control with such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “controlled” Person, whether
through ownership of voting securities, by contract or otherwise.

(b) “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means that, prior to any termination of Executive’s employment by
the Company or any Affiliate of the Company, the Executive shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the Company
or any Affiliate of the Company;

(ii) committed intentional wrongful damage to property of the Company or any
Affiliate of the Company;

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Affiliate of the Company; or

(iv) intentionally engaged in any activity in violation of Section 6;

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive shall be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive shall not be deemed to
have been terminated for “Cause” hereunder unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three quarters of the Board then in office at
a meeting of the Board called and held for such purpose, after reasonable notice
to the Executive and an opportunity for the Executive, together with the
Executive’s counsel (if the Executive chooses to have counsel present at such
meeting), to be heard before the Board, finding that, in the good faith opinion
of the Board, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or his beneficiaries to contest the validity or
propriety of any such determination.

(e) “Change in Control” means

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Company where such acquisition causes such Person to own (X) 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”) without the approval of the Incumbent Board as
defined in (ii) below or (Y) 35% or more of the Outstanding Voting Securities of
the Company with the approval of the Incumbent Board; provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from the
Company that is approved by the Incumbent Board (as defined in subsection (ii),
below), (B) any acquisition by the Company or a subsidiary of the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (D) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (E) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Company or any subsidiary of the Company control a
greater than 25% interest (a “MBO”) but only if the Executive is one of those
employees of the Company or any subsidiary of the Company that are participating
in the MBO; provided, further, that if any Person’s beneficial ownership of the
Outstanding Company Voting Securities reaches or exceeds 20% or 35%, as the case
may be, as a result of a transaction described in clause (A) or (B) above, and
such Person subsequently acquires beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or 35% or more, as the case may
be, of the Outstanding Company Voting Securities; and provided, further, that if
at least a majority of the members of the Incumbent Board determines in good
faith that a Person has acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the Outstanding
Company Voting Securities inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person beneficially owns
(within the meanings of Rule 13d-3 promulgated under the Exchange Act) less than
20% of the Outstanding Company Voting Securities, then no Change of Control
shall have occurred as a result of such Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (B) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly (X) 20% or more, if such
Business Combination is approved by the Incumbent Board or (Y) 35% or more, if
such Business Combination is not approved by the Incumbent Board, of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination described
in clauses (A), (B) and (C) of subsection (iii), above.

(f) “Change in Control Severance Period” means the period of time commencing on
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the third anniversary of the occurrence of the Change in Control,
or (ii) the Executive’s death; provided, however, that commencing on each
anniversary of the Change in Control, the Change in Control Severance Period
will automatically be extended for an additional year unless, not later than 90
calendar days prior to such anniversary date, either the Company or the
Executive shall have given written notice to the other that the Change in
Control Severance Period is not to be so extended.

(g) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company or an Affiliate of the Company), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements.

(h) “Gross Misconduct” means that prior to any termination of the Executive’s
employment by the Company or any Affiliate of the Company, the Executive shall
have been found to have engaged in willful gross misconduct in the performance
of his duties to the Company or any Affiliate of the Company, which continues
after written notice thereof and a reasonable opportunity to cure is given to
the Executive, as determined by the Company or any Affiliate of the Company in
its sole discretion.

(i) “Incentive Pay” means the annual bonus, incentive or other payment of
compensation under the Management Performance Compensation Plan or, if such
Management Performance Compensation Plan is no longer in effect, the annual
bonus, incentive or other payment of compensation in addition to Base Pay, made
or to be made in regard to services rendered in any year or other period
pursuant to any bonus, incentive, profit-sharing, performance, discretionary pay
or similar agreement, policy, plan, program or arrangement (whether or not
funded) of the Company or an Affiliate of the Company, or any successor thereto.

(j) “Involuntary Termination” means the termination of the Executive’s
employment with the Company or an Affiliate of the Company under circumstances
where the Executive is entitled to receive the benefits provided by Section 4(b)
of this Agreement.

(k) “LTIP” means the incentive compensation, in addition to Base Pay and
Incentive Pay, earned in regard to services rendered in any year or other period
pursuant to any incentive, performance or similar agreement, policy, plan,
program or arrangement (whether or not funded) of the Company or an Affiliate of
the Company, or any successor thereto, including, without limitation, (i) the
earnout of restricted performance shares that vest upon achievement of specified
performance goals, (ii) the payout of performance shares or (iii) the payout of
incentive compensation under the Long Term Cash Incentive Plan.

(l) “Retirement Plans” means the benefit plans (including the defined
contribution plans and defined benefit plans) of the Company that are intended
to be qualified under Section 401(a) of the Internal Revenue Code if the
Executive was a participant in such Retirement Plan on the date of the
occurrence of the Change in Control or Involuntary Termination, as applicable.

(m) “Special Severance Term” means the period commencing as of the date hereof
and expiring on the close of business on December 31, 2007; provided, however,
that (i) commencing on January 1, 2008 and each January 1 thereafter, the
Special Severance Term of this Agreement will automatically be extended for an
additional year unless, not later than September 30 of the immediately preceding
year, the Company or the Executive shall have given notice that it or the
Executive, as the case may be, does not wish to have the Special Severance Term
extended.

(n) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the Outstanding Company Voting Securities.

(o) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 2(b), Section 2(c) or Section 3(b)).

2. Termination Following a Change in Control.

(a) In the event of the occurrence of a Change in Control during the Special
Severance Term, the Executive’s employment may be terminated by the Company or
an Affiliate of the Company during the Change in Control Severance Period and
the Executive shall be entitled to the benefits provided by Section 4(a) unless
such termination is the result of the occurrence of one or more of the following
events:

(i) The Executive’s death;

(ii) If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or

(iii) Cause.

(b) In the event of the occurrence of a Change in Control during the Special
Severance Term, if (but only if) the Board determines that this Section 2(b)
shall be operative following such Change in Control, the Executive may terminate
employment with the Company and any Affiliate of the Company during the Change
in Control Severance Period with the right to severance compensation as provided
in Section 4(a) upon the occurrence of one or more of the following events
(regardless of whether any other reason, other than Cause as hereinabove
provided, for such termination exists or has occurred, including without
limitation other employment):

(i) Failure to elect or reelect or otherwise to maintain the Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company and/or an Affiliate of the Company (or any
successor thereto by operation of law or otherwise), as the case may be, which
the Executive held immediately prior to a Change in Control, or the removal of
the Executive as a Director of the Company and/or an Affiliate of the Company
(or any successor thereto) if the Executive shall have been a Director of the
Company and/or an Affiliate of the Company immediately prior to the Change in
Control;

(ii) (A) A significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any Affiliate of the Company which the Executive held immediately
prior to the Change in Control, (B) a reduction in the aggregate of the
Executive’s Base Pay and Incentive Pay received from the Company and any
Affiliate of the Company, or (C) the termination or denial of the Executive’s
rights to Employee Benefits or a reduction in the scope or value thereof, any of
which is not remedied by the Company within 10 calendar days after receipt by
the Company of written notice from the Executive of such change, reduction or
termination, as the case may be;

(iii) The liquidation, dissolution, merger, consolidation or reorganization of
the Company or the transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of the Company
under this Agreement pursuant to Section 9(a);

(iv) The Company relocates its principal executive offices (if such offices are
the principal location of Executive’s work), or requires the Executive to have
his principal location of work changed, to any location that, in either case, is
in excess of 50 miles from the location thereof immediately prior to the Change
in Control, or requires the Executive to travel away from his office in the
course of discharging his responsibilities or duties hereunder at least 20% more
(in terms of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, his prior written consent; or

(v) Without limiting the generality or effect of the foregoing, any material
breach of this Agreement by the Company or any successor thereto which is not
remedied by the Company within 10 calendar days after receipt by the Company of
written notice from the Executive of such breach.

(c) Notwithstanding anything contained in this Agreement to the contrary, in the
event of a Change in Control during the Special Severance Term, the Executive
may terminate employment with the Company and any Affiliate of the Company for
any reason, or without reason, during the 30-day period immediately following
the first anniversary of the first occurrence of a Change in Control with the
right to severance compensation as provided in Section 4(a).

(d) A termination by the Company pursuant to Section 2(a) or by the Executive
pursuant to Section 2(b) or Section 2(c) will not affect any rights that the
Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company or an Affiliate of the Company providing Employee
Benefits, which rights shall be governed by the terms thereof.

(e) Unless otherwise expressly provided by the applicable plan, program or
agreement, after the occurrence of a Change in Control during the Special
Severance Term, the Company shall pay in cash to the Executive a lump sum amount
equal to the value of any annual bonus (including, without limitation,
incentive-based annual cash bonuses and performance units, but not including any
equity-based compensation or compensation provided under a qualified plan)
earned or accrued with respect to the Executive’s service during the performance
period or periods that includes the date on which the Change in Control
occurred, disregarding any applicable vesting requirements; provided that
(i) such amount shall be calculated at the plan target or payout rate, but
prorated to base payment only on the portion of the Executive’s service that had
elapsed during the applicable performance period; and (ii) such amount shall be
reduced by any amount actually paid to the Executive under the terms of such
Plan. Such payment shall take into account service rendered through the payment
date and shall be made at the earlier of (i) the date prescribed for payment
pursuant to the applicable plan, program or agreement, or (ii) within five
business days after the Termination Date.

(f) Applicable Provisions if Excise Tax Applies.

(i) Certain Additional Payments by the Company. The provisions of this Section
2(f)(i) shall be operative for a period of five (5) years commencing on the date
first written above.



  (A)   In the event that it is determined (as hereafter provided) that any
payment (other than the Gross-Up Payments provided for in this Section 2(f)(i)
and Annex C) or distribution by the Company or any of its Affiliates to or for
the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, performance share, performance
unit, stock appreciation right or similar right, or the lapse or termination of
any restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Section 280G of the
Code (or any successor provision thereto) or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the Executive will be
entitled to receive an additional payment or payments (collectively, a “Gross-Up
Payment”); provided, however, that no Gross-Up Payment will be made with respect
to the Excise Tax, if any, attributable to (A) any incentive stock option, as
defined by Section 422 of the Code (“ISO”) granted prior to the execution of
this Agreement, or (B) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (A). The Gross-Up
Payment will be in an amount such that, after payment by the Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment. For purposes of determining the amount of the Gross-Up Payment, the
Executive will be considered to pay (x) federal income taxes at the highest rate
in effect in the year in which the Gross-Up Payment will be made and (y) state
and local income taxes at the highest rate in effect in the state or locality in
which the Gross-Up Payment would be subject to state or local tax, net of the
maximum reduction in federal income tax that could be obtained from deduction of
such state and local taxes.



  (B)   The obligations set forth in Section 2(f)(i) will be subject to the
procedural provisions described in Annex C.



  (C)   Notwithstanding anything in this Agreement to the contrary, the
obligation to make the additional payments set forth in this Section 2(f)(i) and
the procedural provisions described in Annex C shall expire and terminate on the
fifth anniversary of the date first written above (the “Sunset Date”).

(ii) Limitation on Payments and Benefits. The provisions of this Section
2(f)(ii) shall be operative after the Sunset Date. If any amount or benefit to
be paid or provided under Section 4(a) of this Agreement would be an “Excess
Parachute Payment,” within the meaning of Section 280G of the Code (or any
successor provision thereto), but for the application of this sentence, then the
payments and benefits to be paid or provided under Section 4(a) of this
Agreement shall be reduced to the minimum extent necessary (but in no event to
less than zero) so that no portion of any such payment or benefit, as so
reduced, constitutes an Excess Parachute Payment; provided, however, that the
foregoing reduction shall be made only if and to the extent that such reduction
would result in an increase in the aggregate payments and benefits to be
provided, determined on an after-tax basis (taking into account the Excise Tax).
The determination of whether any reduction in such payments or benefits to be
provided under Section 4(a) of this Agreement or otherwise is required pursuant
to the preceding sentence shall be made at the expense of the Company, if
requested by the Executive or the Company, by the Company’s independent
accountants. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 2(f)(ii) shall
not of itself limit or otherwise affect any other rights of the Executive other
than pursuant to Section 4(a) of this Agreement. In the event that any payment
or benefit intended to be provided under Section 4(a) of this Agreement or
otherwise is required to be reduced pursuant to this Section 2(f)(ii), the
Executive shall be entitled to designate the payments and/or benefits to be so
reduced in order to give effect to this Section 2(f)(ii). The Company shall
provide the Executive with all information reasonably requested by the Executive
to permit the Executive to make such designation. In the event that the
Executive fails to make such designation within 10 business days of the
Termination Date, the Company may effect such reduction in any manner it deems
appropriate.

(g) Legal Fees and Expenses.

(i) It is the intent of the Company that the Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of the Executive’s right to the payment of benefits
provided by Section 4(a) of this Agreement by litigation or otherwise because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Executive thereunder. Accordingly, if it should
appear to the Executive that the Company has failed to comply with any of its
obligations with respect to the payment of benefits provided by Section 4(a) of
this Agreement or in the event that the Company or any other person takes or
threatens to take any action to declare the Executive’s right to the payment of
benefits provided by Section 4(a) this Agreement void or unenforceable, or
institutes any litigation or other action or proceeding designed to deny, or to
recover from, the Executive the benefits provided or intended to be provided to
the Executive by Section 4(a) of this Agreement, the Company irrevocably
authorizes the Executive from time to time to retain counsel of Executive’s
choice, at the expense of the Company as hereafter provided, to advise and
represent the Executive in connection with any such interpretation, enforcement
or defense, including without limitation the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
Director, officer, stockholder or other person affiliated with the Company, in
any jurisdiction. Notwithstanding any existing or prior attorney-client
relationship between the Company and such counsel, the Company irrevocably
consents to the Executive’s entering into an attorney-client relationship with
such counsel, and in that connection the Company and the Executive agree that a
confidential relationship shall exist between the Executive and such counsel.
Without respect to whether the Executive prevails, in whole or in part, in
connection with any of the foregoing, the Company will pay and be solely
financially responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive in connection with any of the foregoing.

(ii) Without limiting the obligations of the Company pursuant to Section 2(g)(i)
hereof, in the event a Change in Control occurs during the Special Severance
Term, the performance of the Company’s obligations under Section 2 and Section
4(a) of this Agreement, including, without limitation, this Section 2(g), shall
be secured by amounts deposited or to be deposited in trust pursuant to certain
trust agreements to which the Company shall be a party providing that the
benefits to be provided hereunder and the fees and expenses of counsel selected
from time to time by the Executive pursuant to Section 2(g)(i) shall be paid, or
reimbursed to the Executive if paid by the Executive, either in accordance with
the terms of such trust agreements, or, if not so provided, on a regular,
periodic basis upon presentation by the Executive to the trustee of a statement
or statements prepared by such counsel in accordance with its customary
practices. Any failure by the Company to satisfy any of its obligations under
this Section 2(g)(ii) shall not limit the rights of the Executive hereunder.
Subject to the foregoing, the Executive shall have the status of a general
unsecured creditor of the Company and shall have no right to, or security
interest in, any assets of the Company or any Affiliate of the Company.

(iii) In no event shall this Section 2(g) of this Agreement apply to any
interpretation, enforcement or defense of the Executive’s right to the payment
of benefits provided by Section 4(b) of this Agreement by litigation or
otherwise.

3. Involuntary Termination

(a) In the event that the Executive’s employment terminates other than during
the Change in Control Severance Period, the Executive shall be entitled to the
benefits provided by Section 4(b) unless such termination is the result of the
occurrence of one or more of the following events:

(i) The Executive’s death;

(ii) If the Executive becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
his Termination Date;

(iii) A termination of Executive’s employment by the Company or any Affiliate of
the Company for Cause;

(iv) A termination of Executive’s employment by the Company or any Affiliate of
the Company for Gross Misconduct; or

(v) A termination of Executive’s employment by the Executive for any reason
other than as provided in Section 3(b) below.

(b) Notwithstanding the foregoing, the Executive may elect to terminate his
employment with the Company or any Affiliate of the Company with the right to
severance compensation as provided in Section 4(b) upon the occurrence of one or
more of the following events (regardless of whether any other reason, other than
Cause or Gross Misconduct as hereinabove provided, for such termination exists
or has occurred, including without limitation other employment) (i) a reduction
of the Executive’s Base Pay without the Executive’s consent or (ii) a reduction
in the percentage level of the objective component of the Executive’s Incentive
Pay or LTIP opportunity without the Executive’s consent; provided, however, that
(A) such a reduction in Base Pay, Incentive Pay and/or LTIP opportunity is not
part of a general reduction in executive officer compensation opportunity and
(B) the Executive’s right to severance compensation shall cease to exist for
such an event unless he terminates his employment with the Company or any
Affiliate of the Company prior to the close of business on the sixtieth (60th)
day following the later of its occurrence or the Executive’s knowledge thereof.

(c) A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
or an Affiliate of the Company providing Employee Benefits, which rights shall
be governed by the terms thereof.

4. Severance Compensation.

(a) If, following the occurrence of a Change in Control during the Special
Severance Term, the Company or an Affiliate of the Company terminates the
Executive’s employment during the Change in Control Severance Period other than
pursuant to Section 2(a)(i), 2(a)(ii) or 2(a)(iii), or if the Executive
terminates his employment pursuant to Section 2(b) (if Section 2(b) is
operative) or Section 2(c), the Company will pay to the Executive the amounts
described in Annex A within five business days after the Termination Date and
will continue to provide to the Executive the benefits described in Annex A for
the periods described therein.

(b) If the Company or an Affiliate of the Company terminates the Executive’s
employment other than during the Change in Control Severance Period and other
than pursuant to Section 3(a)(i), 3(a)(ii), 3(a)(iii) or 3(a)(iv), or if the
Executive terminates his employment pursuant to Section 3(b), the Company will
pay to the Executive the amounts described in Annex B within five business days
after the Termination Date and will continue to provide to the Executive the
benefits described in Annex B for the periods described therein. In no event
shall the Executive be entitled to the amounts described in Annex A and Annex B,
and there shall be no other duplication of benefits payable pursuant to this
Agreement.

(c) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Midwest Edition of The Wall Street Journal, plus 4%. Such interest will be
payable as it accrues on demand. Any change in such prime rate will be effective
on and as of the date of such change.

(d) Notwithstanding any provision of this Agreement to the contrary, the
parties’ respective rights and obligations under this Section 4 and under
Sections 2(g), 6, 7 and 11 will survive any termination or expiration of this
Agreement.

5. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in the last
sentence of Paragraph 3 set forth on Annex A and Annex B.

6. Competitive Activity; Confidentiality; Nonsolicitation.

(a) Acknowledgements and Agreements. The Executive hereby acknowledges and
agrees that in the performance of the Executive’s duties to the Company during
the term of his employment, the Executive will be brought into frequent contact,
either in person, by telephone or through the mails, with existing and potential
customers of the Company throughout the United States. The Executive also agrees
that trade secrets and confidential information of the Company, more fully
described in Section 6(j) of this Agreement, gained by the Executive during the
Executive’s association with the Company, have been developed by the Company
through substantial expenditures of time, effort and money and constitute
valuable and unique property of the Company. The Executive further understands
and agrees that the foregoing makes it necessary for the protection of the
business of the Company that the Executive not compete with the Company during
the term of his employment and not compete with the Company for a reasonable
period thereafter, as further provided in the following subsections.

(b) Covenants During the Term. During the term of the Executive’s employment and
prior to the Termination Date, the Executive will not compete with the Company
anywhere within the United States. In accordance with this restriction, but
without limiting its terms, during the term of the Executive’s employment, the
Executive will not:

(i) enter into or engage in any business which competes with the business of the
Company;

(ii) solicit customers, business, patronage or orders for, or sell, any products
and services in competition with, or for any business that competes with, the
business of the Company;

(iii) divert, entice or otherwise take away any customers, business, patronage
or orders of the Company or attempt to do so; or

(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of the Company.

(c) Covenants Following Termination. For a period of (i) two (2) years following
an Involuntary Termination or (ii) one (1) year following the Termination Date
for any other reason, if the Executive has received or is receiving benefits
under this Agreement, the Executive will not:



  (A)   enter into or engage in any business which competes with the Company’s
business within the Restricted Territory (as defined in Section 6(g));



  (B)   solicit customers, business, patronage or orders for, or sell, any
products and services in competition with, or for any business, wherever
located, that competes with, the Company’s business within the Restricted
Territory;



  (C)   divert, entice or otherwise take away any customers, business, patronage
or orders of the Company within the Restricted Territory, or attempt to do so;
or



  (D)   promote or assist, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Company’s business within the Restricted Territory.

(d) Indirect Competition. For the purposes of Sections 6(b) and 6(c), inclusive,
but without limitation thereof, the Executive will be in violation thereof if
the Executive engages in any or all of the activities set forth therein directly
as an individual on the Executive’s own account, or indirectly as a partner,
joint venturer, employee, agent, salesperson, consultant, officer and/or
director of any firm, association, partnership, corporation or other entity, or
as a stockholder of any corporation in which the Executive or the Executive’s
spouse, child or parent owns, directly or indirectly, individually or in the
aggregate, more than five percent (5%) of the outstanding stock.

(e) The Company. For the purposes of this Section 6, the Company shall include
any and all direct and indirect subsidiary, parent, affiliated, or related
companies of the Company for which the Executive worked or had responsibility at
the time of termination of the Executive’s employment and at any time during the
two (2) year period prior to such termination.

(f) The Company’s Business. For the purposes of Sections 6(b), 6(c), 6(k) and
6(l), inclusive, the Company’s business is defined to be the manufacture,
marketing and sale of high performance engineered materials serving global
telecommunications, computer, automotive electronics, industrial components and
optical media markets, as further described in any and all manufacturing,
marketing and sales manuals and materials of the Company as the same may be
altered, amended, supplemented or otherwise changed from time to time, or of any
other products or services substantially similar to or readily substitutable for
any such described products and services.

(g) Restricted Territory. For the purposes of Section 6(c), the Restricted
Territory shall be defined as and limited to:

(i) the geographic area(s) within a one hundred (100) mile radius of any and all
Company location(s) in, to, or for which the Executive worked, to which the
Executive was assigned or had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination; and

(ii) all of the specific customer accounts, whether within or outside of the
geographic area described in (i) above, with which the Executive had any contact
or for which the Executive had any responsibility (either direct or supervisory)
at the time of termination of the Executive’s employment and at any time during
the two (2) year period prior to such termination.

(h) Extension. If it shall be judicially determined that the Executive has
violated any of the Executive’s obligations under Section 6(c), then the period
applicable to each obligation that the Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which such violation(s) occurred.

(i) Non-Solicitation. The Executive will not directly or indirectly at any time
solicit or induce or attempt to solicit or induce any employee(s), sales
representative(s), agent(s) or consultant(s) of the Company and/or of its
parent, or its other subsidiary, affiliated or related companies to terminate
their employment, representation or other association with the Company and/or
its parent or its other subsidiary, affiliated or related companies.

(j) Further Covenants.

(i) The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time during or after the Executive’s employment with the
Company, disclose, furnish, disseminate, make available or, except in the course
of performing the Executive’s duties of employment, use any trade secrets or
confidential business and technical information of the Company or its customers
or vendors, including without limitation as to when or how the Executive may
have acquired such information. Such confidential information shall include,
without limitation, the Company’s unique selling, manufacturing and servicing
methods and business techniques, training, service and business manuals,
promotional materials, training courses and other training and instructional
materials, vendor and product information, customer and prospective customer
lists, other customer and prospective customer information and other business
information. The Executive specifically acknowledges that all such confidential
information, whether reduced to writing, maintained on any form of electronic
media, or maintained in the Executive’s mind or memory and whether compiled by
the Company, and/or the Executive, derives independent economic value from not
being readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during the Executive’s employment with the
Company (except in the course of performing the Executive’s duties and
obligations to the Company) or after the termination of the Executive’s
employment shall constitute a misappropriation of the Company’s trade secrets.

(ii) The Executive agrees that upon termination of the Executive’s employment
with the Company, for any reason, the Executive shall return to the Company, in
good condition, all property of the Company, including without limitation, the
originals and all copies of any materials which contain, reflect, summarize,
describe, analyze or refer or relate to any items of information listed in
Section 6(j)(i) of this Agreement. In the event that such items are not so
returned, the Company will have the right to charge the Executive for all
reasonable damages, costs, attorneys’ fees and other expenses incurred in
searching for, taking, removing and/or recovering such property.

(k) Discoveries and Inventions; Work Made for Hire.

(i) The Executive hereby assigns and agrees to assign to the Company, its
successors, assigns or nominees, all of the Executive’s rights to any
discoveries, inventions and improvements, whether patentable or not, made,
conceived or suggested, either solely or jointly with others, by the Executive
while in the Company’s employ, whether in the course of the Executive’s
employment with the use of the Company’s time, material or facilities or that is
in any way within or related to the existing or contemplated scope of the
Company’s business. Any discovery, invention or improvement relating to any
subject matter with which the Company was concerned during the Executive’s
employment and made, conceived or suggested by the Executive, either solely or
jointly with others, within one (1) year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
irrebuttably presumed to have been so made, conceived or suggested in the course
of such employment with the use of the Company’s time, materials or facilities.
Upon request by the Company with respect to any such discoveries, inventions or
improvements, the Executive will execute and deliver to the Company, at any time
during or after the Executive’s employment, all appropriate documents for use in
applying for, obtaining and maintaining such domestic and foreign patents as the
Company may desire, and all proper assignments therefor, when so requested, at
the expense of the Company, but without further or additional consideration.

(ii) The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Company shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
the Company. The item will recognize the Company as the copyright owner, will
contain all proper copyright notices , e.g., “(creation date) Brush Engineered
Materials Inc., All Rights Reserved,” and will be in condition to be registered
or otherwise placed in compliance with registration or other statutory
requirements throughout the world.

(l) Communication of Contents of Agreement. During the Executive’s employment
and for a period of (i) two (2) years following an Involuntary Termination or
(ii) one (1) year following the Termination Date for any other reason, if the
Executive has received or is receiving benefits under this Agreement, the
Executive will communicate the contents of this Section 6 of this Agreement to
any person, firm, association, partnership, corporation or other entity which
the Executive intends to be employed by, associated with, or represent and which
is engaged in a business that is competitive to the business of the Company.

(m) Relief. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Agreement would be inadequate. The Executive therefore agrees that, in
addition to any other rights or remedies that the Company may have at law or in
equity, temporary and permanent injunctive relief may be granted in any
proceeding which may be brought to enforce any provision contained in
Sections 6(b), 6(c), 6(i), 6(j), 6(k) and 6(l), inclusive, of this Agreement,
without the necessity of proof of actual damage.

(n) Reasonableness. The Executive acknowledges that the Executive’s obligations
under this Section 6 are reasonable in the context of the nature of the
Company’s business and the competitive injuries likely to be sustained by the
Company if the Executive was to violate such obligations. The Executive further
acknowledges that this Agreement is made in consideration of, and is adequately
supported by the agreement of the Company to perform its obligations under this
Agreement and by other consideration, which the Executive acknowledges
constitutes good, valuable and sufficient consideration.

7. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Affiliate of the
Company. Any termination of employment of the Executive or the removal of the
Executive from the office or position in the Company or any Affiliate of the
Company that occurs following the commencement of any discussion with a third
person that ultimately results in a Change in Control, shall be deemed to be a
termination or removal of the Executive after a Change in Control for purposes
of this Agreement.

8. Withholding of Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

9. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 9(a) and 9(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 9(c), the Company shall have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

10. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx, UPS, or
Purolator, addressed to the Company (to the attention of the Secretary of the
Company) at its principal executive office and to the Executive at his principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
shall be effective only upon receipt.

11. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code. This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Executive). In particular, to the extent the Executive becomes
entitled to receive payment subject to Section 409A upon an event that does not
constitute a permitted distribution event under Section 409A(a)(2) of the Code,
then notwithstanding anything to the contrary in this Agreement, payment will be
made to the Executive on the earlier of (a) the Executive’s “separation from
service” with the Company (determined in accordance with Section 409A);
provided, however, that if the Executive is a “specified employee” (within the
meaning of Section 409A) and the payment of any amounts described in Annex A or
Annex B, as applicable, would not meet the “short-term deferral” exemption under
Section 409A of the Code (or otherwise qualify for exemption under Section 409A
of the Code), then the Company will pay such amounts to the Executive 6 months
following the Executive’s “separation from service” (within the meaning of
Section 409A of the Code) or (b) the Executive’s death.

12. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Ohio, without giving effect to the principles
of conflict of laws of such State.

13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

14. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. References to
Sections are to Sections of this Agreement.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

16. Prior Agreement. This Agreement supersedes, as of the date first above
written, the Agreement, dated as of      , 200     (the “Prior Agreement”),
between the Company and the Executive. Executive agrees that he or she has no
further rights under the Prior Agreement.

17. Termination of Agreement. If (i) a Change in Control occurs during the
Special Severance Term and the Executive’s employment terminates during the
Change in Control Severance Period, this Agreement shall terminate at the
expiration of the Change in Control Continuation Period (as defined in Annex A
attached hereto); (ii) an Involuntary Termination occurs at any time other than
during the Change in Control Severance Period, this Agreement shall terminate at
the expiration of the Involuntary Termination Continuation Period (as defined in
Annex B attached hereto); and (iii) subject to the last sentence of Section 7,
the Executive ceases to be an employee of the Company and any Affiliate of the
Company at any time other than during the Change in Control Severance Period,
for any reason other than an Involuntary Termination, thereupon without further
action this Agreement will immediately terminate and be of no further effect.
For purposes of this Section 17, the Executive shall not be deemed to have
ceased to be an employee of the Company and any Affiliate of the Company by
reason of the transfer of Executive’s employment between the Company and any
Affiliate of the Company, or among any Affiliates of the Company. Unless
otherwise terminated in accordance with the foregoing, this Agreement shall
continue in effect.

1

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

BRUSH ENGINEERED MATERIALS INC.

By:
Name:
Title:


[Executive]

2

Annex A

CHANGE IN CONTROL
SEVERANCE COMPENSATION

(1) A lump sum payment in an amount equal to three times the sum of (A) Base Pay
(at the highest rate in effect for any period prior to the Termination Date),
plus (B) Incentive Pay (in an amount equal to not less than the higher of
(1) the highest aggregate Incentive Pay earned in any fiscal year ending after
the Change in Control or in any of the three fiscal years immediately preceding
the year in which the Change in Control occurred or (2) the plan target for the
year in which the Change in Control occurred).

(2) A lump sum payment in an amount equal to the present value of the bonuses
the Executive would have received under any LTIP for performance periods in
effect at the time of the termination of the Executive’s employment had he
continued to be employed through the period covered by any such plan, assuming
payout under such plans at the plan target rate, reduced by any amounts actually
paid to the Executive under the terms of any such plan. In determining present
value for this purpose, there shall be applied a discount factor equal to the
coupon rate on general full-faith-and-credit obligations of the U.S. Treasury
having a maturity of five years and issued on the date of the termination of the
Executive’s employment.

(3) For a period of 36 months following the Termination Date (the “Change in
Control Continuation Period”), the Company will arrange to provide the Executive
with Employee Benefits that are welfare benefits including, without limitation,
retiree medical and life insurance (but not perquisites, stock option,
performance share, performance unit, stock purchase, stock appreciation or
similar compensatory benefits or benefits covered by (4) below) substantially
similar to those that the Executive was receiving or entitled to receive
immediately prior to the Termination Date (or, if greater, immediately prior to
the reduction, termination, or denial described in Section 2(b)(ii)). If and to
the extent that any benefit described in this Paragraph 3 is not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company
or any Affiliate of the Company, as the case may be, then the Company will
itself pay or provide for the payment to the Executive, his dependents and
beneficiaries, of such Employee Benefits along with, in the case of any benefit
described in this Paragraph 3 which is subject to tax because it is not or
cannot be paid or provided under any such policy, plan, program or arrangement
of the Company or any Affiliate of the Company, an additional amount such that
after payment by the Executive, or his dependents or beneficiaries, as the case
may be, of all taxes so imposed, the recipient retains an amount equal to such
taxes. Notwithstanding the foregoing, or any other provision of the Agreement,
for purposes of determining the period of continuation coverage to which the
Executive or any of his dependents is entitled pursuant to Section 4980B of the
Code (or any successor provision thereto) under the Company’s medical, dental
and other group health plans, or successor plans, the Executive’s “qualifying
event” shall be the termination of the Change in Control Continuation Period.
Further, for purposes of the immediately preceding sentence and for any other
purpose including, without limitation, the calculation of service or age to
determine Executive’s eligibility for benefits under any retiree medical
benefits or life insurance plan or policy, the Executive shall be considered to
have remained actively employed on a full-time basis through the termination of
the Change in Control Continuation Period. Without otherwise limiting the
purposes or effect of Section 5, Employee Benefits otherwise receivable by the
Executive pursuant to this Paragraph 3 will be reduced to the extent comparable
welfare benefits are actually received by the Executive from another employer
during the Change in Control Continuation Period following the Executive’s
Termination Date, and any such benefits actually received by the Executive shall
be reported by the Executive to the Company.

(4) In addition to the retirement income and other benefits to which Executive
is entitled under the Company’s Retirement Plans with respect to Executive’s
employment through the Termination Date, a lump sum payment in an amount equal
to the present value of the excess of (x) the retirement income and other
benefits that would be payable to the Executive under the Retirement Plans if
Executive had continued to be employed as an active participant in the Company’s
Retirement Plans through the Change in Control Continuation Period given the
Executive’s Base Pay and Incentive Pay (as determined in Paragraph 1) (without
regard to any amendment to the Retirement Plans made subsequent to a Change in
Control which reduces the retirement income or other benefits thereunder), over
(y) the retirement income and other benefits that the Executive is entitled to
receive (either immediately or on a deferred basis) under the Retirement Plans.
For purposes of this Paragraph 4, present value shall be determined by applying
a discount factor equal to the annual rate of interest on 30-year U.S. Treasury
securities issued on the date of the termination of the Executive’s employment
(or, if no such securities are issued on such date, on the most recent date
preceding the date of the termination of the Executive’s employment on which
such securities are issued), and by using the 1983 Group Annuity Mortality Table
(50% male/50% female).

(5) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, upon the occurrence of a Change in Control, all equity
incentive awards held by the Executive shall become fully vested and all stock
options held by the Executive shall become fully exercisable.

(6) If the Executive is receiving or has been granted cash payments from the
Company which have been authorized by the Board to replace the benefit that
would have accrued under the Company’s former Supplemental Retirement Benefit
Plan (whether or not designated as a “special award”), a lump sum payment equal
to three times the aggregate award authorized by the Board for the year in which
the Termination Date occurs.

(7) If the Executive is entitled to receive or has received, during the year in
which the Termination Date occurs, a credit of nonelective deferred compensation
under the Company’s Executive Deferred Compensation Plan II, a lump sum payment
in an amount equal to three times the aggregate amount of nonelective deferred
compensation designated by the Organization and Compensation Committee of the
Board for the year in which the Termination Date occurs.

(8) A lump sum payment equal to the cash value of the club dues and financial
counseling benefits that the Executive would have been entitled to receive
during the Change in Control Continuation Period based on the annual value of
such club dues and financial counseling benefits immediately before the
Termination Date or, if greater, immediately before the Change in Control;
provided that the Executive must have been receiving such benefits immediately
prior to either the Termination Date or the date of the Change in Control.

(9) Reasonable fees for outplacement services, by a firm selected by the
Executive, at the expense of the Company in an amount not in excess of $20,000.

3

Annex B

INVOLUNTARY TERMINATION
SEVERANCE COMPENSATION

(1) A lump sum payment in an amount equal to two times the sum of (A) Base Pay
(at the highest rate in effect for any period prior to the Termination Date),
plus (B) Incentive Pay (in an amount equal to not less than the highest
aggregate Incentive Pay earned in the fiscal year in which the Termination Date
occurred or in any of the three fiscal years immediately preceding the year in
which the Termination Date occurred).

(2) An amount equal to the bonuses the Executive would have received under any
LTIP for performance periods in effect at the time of the termination of the
Executive’s employment had he continued to be employed through the period
covered by any such plan, reduced by any amounts actually paid to the Executive
under the terms of any such plan. Notwithstanding the foregoing, the Executive
shall receive a lump sum payment in an amount equal to the present value of 50%
of such LTIP bonus amount, assuming payout under such plans at the plan target
rate, upon the termination of Executive’s employment. If, at the end of the
applicable performance period, the Executive would be entitled to receive an
amount in excess of 50% of the LTIP bonus amount, such excess amount shall be
paid to the Executive in a lump sum at the end of the applicable performance
period. In determining present value for this purpose, there shall be applied a
discount factor equal to the coupon rate on general full-faith-and-credit
obligations of the U.S. Treasury having a maturity of five years and issued on
the date of the termination of the Executive’s employment.

(3) For a period of 24 months following the Termination Date (the “Involuntary
Termination Continuation Period”), the Company will arrange to provide the
Executive with Employee Benefits that are welfare benefits including, without
limitation, retiree medical and life insurance (but not perquisites, stock
option, performance share, performance unit, stock purchase, stock appreciation
or similar compensatory benefits or benefits covered by (4) below) substantially
similar to those that the Executive was receiving or entitled to receive
immediately prior to the Termination Date. If and to the extent that any benefit
described in this Paragraph 3 is not or cannot be paid or provided under any
policy, plan, program or arrangement of the Company or any Affiliate of the
Company, as the case may be, then the Company will itself pay or provide for the
payment to the Executive, his dependents and beneficiaries, of such Employee
Benefits along with, in the case of any benefit described in this Paragraph 3
which is subject to tax because it is not or cannot be paid or provided under
any such policy, plan, program or arrangement of the Company or any Affiliate of
the Company, an additional amount such that after payment by the Executive, or
his dependents or beneficiaries, as the case may be, of all taxes so imposed,
the recipient retains an amount equal to such taxes. Notwithstanding the
foregoing, or any other provision of the Agreement, for purposes of determining
the period of continuation coverage to which the Executive or any of his
dependents is entitled pursuant to Section 4980B of the Code (or any successor
provision thereto) under the Company’s medical, dental and other group health
plans, or successor plans, the Executive’s “qualifying event” shall be the
termination of the Involuntary Termination Continuation Period. Further, for
purposes of the immediately preceding sentence and for any other purpose
including, without limitation, the calculation of service or age to determine
Executive’s eligibility for benefits under any retiree medical benefits or life
insurance plan or policy, the Executive shall be considered to have remained
actively employed on a full-time basis through the termination of the
Involuntary Termination Continuation Period. Without otherwise limiting the
purposes or effect of Section 5, Employee Benefits otherwise receivable by the
Executive pursuant to this Paragraph 3 will be reduced to the extent comparable
welfare benefits are actually received by the Executive from another employer
during the Involuntary Termination Continuation Period following the Executive’s
Termination Date, and any such benefits actually received by the Executive shall
be reported by the Executive to the Company.

(4) In addition to the retirement income and other benefits to which Executive
is entitled under the Company’s Retirement Plans with respect to Executive’s
employment through the Termination Date, a lump sum payment in an amount equal
to the present value of the excess of (x) the retirement income and other
benefits that would be payable to the Executive under the Retirement Plans if
Executive had continued to be employed as an active participant in the Company’s
Retirement Plans through the Involuntary Termination Continuation Period given
the Executive’s Base Pay and Incentive Pay (as determined in Paragraph 1)
(without regard to any amendment to the Retirement Plans made subsequent to the
Involuntary Termination which reduces the retirement income or other benefits
thereunder), over (y) the retirement income and other benefits that the
Executive is entitled to receive (either immediately or on a deferred basis)
under the Retirement Plans. For purposes of this Paragraph 4, present value
shall be determined by applying a discount factor equal to the annual rate of
interest on 30-year U.S. Treasury securities issued on the date of the
termination of the Executive’s employment (or, if no such securities are issued
on such date, on the most recent date preceding the date of the termination of
the Executive’s employment on which such securities are issued), and by using
the 1983 Group Annuity Mortality Table (50% male/50% female).

(5) Notwithstanding any provision to the contrary in any applicable plan,
program or agreement, upon the occurrence of an Involuntary Termination, all
equity incentive awards held by the Executive shall become fully vested and all
stock options held by the Executive shall become fully exercisable.

(6) If the Executive is receiving or has been granted cash payments from the
Company which have been authorized by the Board to replace the benefit that
would have accrued under the Company’s former Supplemental Retirement Benefit
Plan (whether or not designated as a “special award”), a lump sum payment equal
to two times the aggregate award authorized by the Board for the year in which
the Termination Date occurs.

(7) If the Executive is entitled to receive or has received, during the year in
which the Termination Date occurs, a credit of nonelective deferred compensation
under the Company’s Executive Deferred Compensation Plan II, a lump sum payment
in an amount equal to two times the aggregate amount of nonelective deferred
compensation designated by the Organization and Compensation Committee of the
Board for the year in which the Termination Date occurs.

(8) Reasonable fees for outplacement services, by a firm selected by the
Executive, at the expense of the Company in an amount not in excess of $20,000.

4

Annex C

EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS

(1) Subject to the provisions of Paragraph 5, all determinations required to be
made under Section 2(f)(i) and Annex C, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, will be made by a nationally recognized
accounting firm or benefits consulting firm (the “National Firm”) selected by
the Executive in the Executive’s sole discretion. The Executive will direct the
National Firm to submit its determination and detailed supporting calculations
to both the Company and the Executive within 30 calendar days after the
Termination Date, if applicable, and any such other time or times as may be
requested by the Company or the Executive. If the National Firm determines that
any Excise Tax is payable by the Executive, the Company will pay the required
Gross-Up Payment to the Executive within 5 business days after receipt of such
determination and calculations with respect to any Payment to the Executive. If
the National Firm determines that no Excise Tax is payable by the Executive with
respect to any material benefit or amount (or portion thereof), it will, at the
same time as it makes such determination, furnish the Company and the Executive
with an opinion that the Executive has substantial authority not to report any
Excise Tax on the Executive’s federal, state or local income or other tax return
with respect to such benefit or amount. As a result of the uncertainty in the
application of Section 4999 of the Code and the possibility of similar
uncertainty regarding applicable state or local tax law at the time of any
determination by the National Firm hereunder, it is possible that Gross-Up
Payments that will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event that the Company exhausts or fails to pursue its remedies pursuant
to Paragraph 5 and the Executive thereafter is required to make a payment of any
Excise Tax, the Executive will direct the National Firm to determine the amount
of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and the Executive as
promptly as possible. Any such Underpayment will be promptly paid by the Company
to, or for the benefit of, the Executive within 5 business days after receipt of
such determination and calculations.

(2) The Company and the Executive will each provide the National Firm access to
and copies of any books, records and documents in the possession of the Company
or the Executive, as the case may be, reasonably requested by the National Firm,
and otherwise cooperate with the National Firm in connection with the
preparation and issuance of the determinations and calculations contemplated by
Paragraph 1. Any determination by the National Firm as to the amount of the
Gross-Up Payment will be binding upon the Company and the Executive.

(3) The federal, state and local income or other tax returns filed by the
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by the
Executive. The Executive will report and make proper payment of the amount of
any Excise Tax, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment. If prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the National Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within 5 business days pay to the Company the amount of such
reduction.

(4) The fees and expenses of the National Firm for its services in connection
with the determinations and calculations contemplated by Paragraph 1 will be
borne by the Company. If such fees and expenses are initially paid by the
Executive, the Company will reimburse the Executive the full amount of such fees
and expenses within 5 business days after receipt from the Executive of a
statement therefor and reasonable evidence of Executive’s payment thereof.

(5) The Executive will notify the Company in writing of any claim by the
Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. Such
notification will be given as promptly as practicable but no later than
10 business days after the Executive actually receives notice of such claim and
the Executive will further apprise the Company of the nature of such claim and
the date on which such claim is requested to be paid (in each case, to the
extent known by the Executive). The Executive will not pay such claim prior to
the expiration of the 30-calendar-day period following the date on which
Executive gives such notice to the Company or, if earlier, the date that any
payment of amount with respect to such claim is due. If the Company notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive will:

(A) provide the Company with any written records or documents in the Executive’s
possession relating to such claim reasonably requested by the Company;

(B) take such action in connection with contesting such claim as the Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by the
Company;

(C) cooperate with the Company in good faith in order effectively to contest
such claim; and

(D) permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income or other tax, including interest
and penalties with respect thereto, imposed as a result of such representation
and payment of costs and expenses. Without limiting the foregoing provisions of
this Paragraph 5, the Company will control all proceedings taken in connection
with the contest of any claim contemplated by this Paragraph 5 and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim
(provided, however, that the Executive may participate therein at Executive’s
own cost and expense) and may, at its option, either direct the Executive to pay
the tax claimed and sue for a refund or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company determines; provided, however, that
if the Company directs the Executive to pay the tax claimed and sue for a
refund, the Company will, as permitted by applicable law, advance the amount of
such payment to the Executive on an interest-free basis and will indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.

(6) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Paragraph 5, the Executive receives any refund with respect to such
claim, the Executive will (subject to the Company’s complying with the
requirements of Paragraph 5) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Paragraph 5, a determination is made that
the Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial or refund prior to the expiration of 30 calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of any such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to Section 2(f)(i) and this Annex C.

5